13-2155
         Dong v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A088 021 371
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of November, two thousand fifteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RALPH K. WINTER,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _____________________________________
12
13       BIN DONG,
14                       Petitioner,
15
16                       v.                                     13-2155
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Oleh R. Tustaniwsky, Brooklyn, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                      General; Ernesto H. Molina, Jr.,
27                                      Assistant Director; Drew C.
28                                      Brinkman, Trial Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Bin Dong, a native and citizen of China, seeks review

 6   of a May 6, 2013, decision of the BIA affirming an

 7   Immigration Judge’s (“IJ”) September 2, 2011, denial of

 8   asylum, withholding of removal, and relief under the

 9   Convention Against Torture (“CAT”).     In re Bin Dong, No.

10   A088 021 371 (B.I.A. May 6, 2013), aff’g No. A088 021 371

11   (Immig. Ct. N.Y. City Sept. 2, 2011).    We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of this case.

14       Under the circumstances of this case, we have reviewed

15   both the BIA’s and IJ’s decisions.    Zaman v. Mukasey, 514

16   F.3d 233, 237 (2d Cir. 2008) (per curiam).    The applicable

17   standards of review are well established.    8 U.S.C.

18   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

19   (2d Cir. 2009).

20       The only issue for our review is whether Dong has met

21   his burden with respect to future persecution.    To establish

22   eligibility, Dong must show that he has a well-founded fear

23   of future persecution on account of his religion.       8 U.S.C.

                                  2
 1   § 1101(a)(42).    To establish this fear, Dong must show that

 2   he subjectively fears persecution and that his fear is

 3   objectively reasonable.     Ramsameachire v. Ashcroft, 357 F.3d

 4   169, 178 (2d Cir. 2004).    There must be “solid support” in

 5   the record; absent such support, a fear is “speculative at

 6   best.”   Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d

 7   Cir. 2005).    To sustain his burden, Dong must either show

 8   that he will be “singled out individually for persecution”

 9   or establish “a pattern or practice” of persecution of

10   “similarly situated” people.     8 C.F.R.

11   § 1208.13(b)(2)(C)(iii)(A).

12       Dong alleges that he attended an underground Christian

13   gathering in China that was raided by police, he escaped,

14   went into hiding, and learned from his parents that the

15   police were looking for him.     Dong states that he fears

16   future persecution if he returns to China because of his

17   practice of Christianity.     However, Dong’s testimony, alone,

18   is insufficient to satisfy his burden because he did not

19   suffer past harm and the agency found no solid evidence of

20   future harm.     Jian Xing Huang, 421 F.3d at 129.   Although

21   letters from Dong’s parents and friends from China are in

22   the record, the agency was not required to credit them


                                     3
 1   because they were unsworn, and the authors were not

 2   available for cross-examination.     Xiao Ji Chen v. U.S. DOJ,

 3   471 F.3d 315, 342 (2d Cir. 2006) (the weight accorded to

 4   documentary evidence lies largely within agency’s

 5   discretion); In re of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209,

 6   215 (BIA 2010) (giving diminished weight to letters from

 7   relatives because they were from interested witnesses not

 8   subject to cross-examination), rev’d on other grounds by Hui

 9   Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

10   Additionally, the letters do not provide sufficient detail.

11   The letter from his parents says police continue to look for

12   Dong, but without any description of how often or reference

13   to any specific actions or visits.     And, the letter from his

14   fellow practitioner says names were given to police, but

15   does not specify that Dong’s name was; it also includes no

16   detail about how often this individual is required to report

17   to police or what reporting entails.     The letter from the

18   friend who hid Dong does not contain any information

19   pertaining to future harm; it only states that the friend

20   hid Dong in his apartment until Dong fled China.

21       The agency also reasonably determined that the country

22   reports did not establish a pattern or practice of

23   persecution of Christians who practice at underground

                                  4
 1   churches.   According to the 2010 International Religious

 2   Freedom Report, in some parts of China, officials tacitly

 3   allowed underground church activities without incident,

 4   while in others, church leaders and adherents could be

 5   arrested and detained.   As conditions differ throughout

 6   China, Dong would have to show how officials in his village,

 7   Fuzhou, or province, Fujian, react to underground church

 8   activities, and whether officials take action against

 9   churchgoers.   Jian Hui Shao v. Mukasey, 546 F.3d 138, 142,

10   149, 169-72 (2d Cir. 2008) (finding no error in the BIA’s

11   evidentiary framework requiring an applicant to demonstrate

12   that similarly situated individuals face persecution in his

13   or her local area when enforcement varies by region).      As

14   the record lacks evidence showing how officials in Fuzhou or

15   Fujian Province treat underground churches and their

16   members, Dong has not shown that he will be targeted for

17   persecution or that there exists pattern or practice of

18   persecution of similarly situated people.   8 C.F.R.

19   § 1208.13(b)(2)(C)(iii)(A).   Thus, he has not met his burden

20   of showing that his alleged fear is objectively reasonable.

21   Jian Xing Huang, 421 F.3d at 129.

22       As Dong has failed to establish his eligibility for

23   asylum it follows that he cannot satisfy the higher standard
                                   5
 1   for withholding of removal or CAT relief.    Paul v. Gonzales,

 2   444 F.3d 148, 155-56 (2d Cir. 2006).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    6